DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 5/9/2022.

Response to Amendment
The Amendment filed on 12/2/2021 has been entered. Claims 7-12 and 19 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 13-18 with respect to claims 7-12 and 19 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Snibbe (US PGPub 2019/0306105).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. Claim 7 recites “a system” in the preamble. However, the body of the claim comprises only “a conversation analyzer”, “a social network manager”, and “a conversation manager” that could be implemented only as software per se and thus claim 7 lacks one or more hardware structural components. 
Therefore, claim 7 is rejected under 35 U.S.C 101 for being directed to a non-statutory subject matter. Dependent claims 8-12 and 19 are also rejected for their dependency on claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snibbe (US PGPub 2019/0306105).

Regarding claim 7, Snibbe teaches a system for generating online conversations (Snibbe, see paragraph 0020, Embodiments described herein include an audio social networking environment that provides a platform for users to generate audio-only content including audio-only messages to one or more other users), comprising:
a conversation analyzer analyzing audio of participants of multiple online conversations, and determining behavioral attributes of each participant's speech in the conversations (Snibbe, see paragraph 0062, the user preference module can identify user preferences based on reactions to previously consumed audio-only content items. For example, if a user provides positive reactions to certain categories of stories, those categories can be identified as preferred for that user. Similarly, if a user provides negative reactions to certain categories of stories, those categories can be identified as disliked for that user), wherein a behavioral attribute of a participant’s speech is an attribute that is related to the audio but unrelated to the words spoken (Snibbe, see paragraphs 0063-0064, The indications of reactions can be, for example, positive reactions, negative reactions, neutral reactions, and so forth. The reaction can be any reaction including a behavior, a sound, a verbal reaction, and so forth. For example, the reaction can be a behavior such as, for example, rewinding the audio-only content item or stopping the audio-only content item early. The reaction can be a sound, such as for example, a laugh, a cry, a gasp, a snort, and so forth. The reaction can be a verbal reaction such as for example “I loved that story,” “that story was awful,” “stop playing that garbage,” “very cool,” or any other verbal response);
a social network manager receiving a request from a plurality of the participants to join a live online conversation (Snibbe, see paragraph 0029, virtual assistant module 130 can receive a voice command such as “play a story.” Virtual assistant module 130 can use natural language processing to convert the audio to text and interpret the request. In response to a verbal input by the user, virtual assistant module 130 can respond to the user by providing content that was requested, responding in a conversational manner with information, and/or providing information to the audio content server 105 for processing); and 
a conversation manager generating multiple live online conversations according to the number of requests received by said social network manager (Snibbe, see paragraph 0020, Embodiments described herein include an audio social networking environment that provides a platform for users to generate audio-only content including audio-only messages to one or more other users), allocating the requesting participants to the generated live online conversations, based on the attributes of the requesting participants determined by said conversation analyzer, in response to said social network manager receiving the request (Snibbe, see paragraphs 0039-0041, the category for the audio-only content item is a mood. The method can also include analyzing the audio-only content item using semantic analysis to identify a tone indicating a mood of the associated user that created the audio-only content item. search module 160 can use the information to identify a list of stories that meet the search requirements and user preferences of the requesting user as described above. The most highly ranked story can be selected. Upon selection, search module 160 can provide the story via user interface API 135 to the user interface 125 for playback to the user), and connecting the requesting participants to their respective allocated live online conversations via voice channels (Snibbe, see paragraph 0052, a user can provide a live broadcast of a story. For example, Tommy can notify others that he will broadcast a story at a specific time. During that time, other users can opt to listen to Tommy's broadcast. In such a scenario, Tommy may say, for example, “Broadcast this story” to begin the broadcast. Further, when other users are searching for a story to which Tommy's broadcast may be a match, the other users can tune into the broadcast upon matching it).

Regarding claim 8, Snibbe teaches where the behavioral attributes include a relative length of time that a participant was talking in the multiple online conversations as compared to the other participants (Snibbe, see paragraph 0035, when a user stops playback of a story before the story is complete, the reaction can be identified as negative. Additionally, if a user plays an entirety of a story, a positive reaction can be inferred by reaction module 145. Further, when a user stops playback before completion of a story, the amount of time the user listened to the story can indicate other preferences of the consuming user).

Regarding claim 9, Snibbe teaches where the behavioral attributes include a number of times that a participant interrupted other participants in the respective multiple online conversations (Snibbe, see paragraph 0035, when a user stops playback of a story before the story is complete, the reaction can be identified as negative. Additionally, if a user plays an entirety of a story, a positive reaction can be inferred by reaction module 145. Further, when a user stops playback before completion of a story, the amount of time the user listened to the story can indicate other preferences of the consuming user).

Regarding claim 10, Snibbe teaches where the behavioral attributes include a number of times that a participant was interrupted by other participants in the respective multiple online conversations (Snibbe, see paragraph 0035, when a user stops playback of a story before the story is complete, the reaction can be identified as negative. Additionally, if a user plays an entirety of a story, a positive reaction can be inferred by reaction module 145. Further, when a user stops playback before completion of a story, the amount of time the user listened to the story can indicate other preferences of the consuming user).

Regarding claim 11, Snibbe teaches where the behavioral attributes include a number of times that a participant stopped talking when interrupted by other participants in the respective multiple online conversations (Snibbe, see paragraph 0035, when a user stops playback of a story before the story is complete, the reaction can be identified as negative. Additionally, if a user plays an entirety of a story, a positive reaction can be inferred by reaction module 145. Further, when a user stops playback before completion of a story, the amount of time the user listened to the story can indicate other preferences of the consuming user).

Regarding claim 12, Snibbe teaches where the behavioral attributes include an emotional state of a participant in the respective multiple online conversations (Snibbe, see paragraph 0004, the category for the audio-only content item is a mood. The method can also include analyzing the audio-only content item using semantic analysis to identify a tone indicating a mood of the associated user that created the audio-only content item).

Regarding claim 19, Snibbe teaches wherein the voice channels include video components (Snibbe, see paragraph 0022, The audio social networking system 100 can be incorporated into a visual audio social networking system such that an audio-only social networking environment can be provided as a portion of the overall social networking environment, allowing users to select whether to engage in the visual social networking environment, the audio social networking environment, or both. For example, a creation of a user account on either the audio social networking environment (e.g., through an audio virtual assistant) or the visual social networking environment (e.g., through a graphical user interface) can generate a single user account that provides access to either social networking environment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443